 Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 1 of 32 Page ID #:1


1    PILLSBURY WINTHROP SHAW PITTMAN LLP
2
     KENNETH E. KELLER (SBN 071450) kenneth.keller@pillsburylaw.com
     VIJAY K. TOKE (SBN 215079) vijay.toke@pillsburylaw.com
3    Four Embarcadero Center, 22nd Floor
4
     San Francisco, California 94111
     Telephone: (415) 983-1084
5    Facsimile: (415) 983-1200
6
     JASON R. ERB (SBN 180962) jerb@hmausa.com
7    JAMES M. NAH (SBN 306225) jnah@hmausa.com
     HYUNDAI MOTOR AMERICA
8
     10550 Talbert Avenue
9    Fountain Valley, California 92708
     Telephone: (714) 965-3393
10
     Facsimile: (714) 965-3815
11
     Attorneys for Plaintiffs,
12   HYUNDAI MOTOR AMERICA, INC.,
13   HYUNDAI MOTOR COMPANY

14
                         THE UNITED STATES DISTRICT COURT
15
                          CENTRAL DISTRICT OF CALIFORNIA
16
     HYUNDAI MOTOR AMERICA,                 CASE NO.:
17
     INC. a California corporation,
18   HYUNDAI MOTOR COMPANY, a               COMPLAINT FOR: (1)
     Korean corporation,                    TRADEMARK INFRINGEMENT (15
19                                          U.S.C. §§ 1114); (2) FALSE
20
                Plaintiffs,                 DESIGNATION OF ORIGIN (15
                                            U.S.C. §§ 1125(a)(1)(A)); (3) FALSE
21   vs.                                    ADVERTISING (15 U.S.C. §§ 1125
                                            (a)(1)(B)); (4) TRADEMARK
22   PENTIUS USA, INC. dba PENTIUS
                                            DILUTION (15 U.S.C. § 1125(c)); (5)
     AUTOMOTIVE PARTS, a California
23                                          COMMON-LAW UNFAIR
     corporation,
24
                                            COMPETITION; (6) UNFAIR
                Defendant.                  COMPETITION (CAL. B&P CODE §
25                                          17200).
26
                                            JURY TRIAL DEMANDED
27

28
                                         1
                                     COMPLAINT
 Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 2 of 32 Page ID #:2


1          Plaintiffs HYUNDAI MOTOR AMERICA, INC. (“HMA”) and HYUNDAI
2    MOTOR COMPANY (“HMC”) (HMA and HMC are collectively referred to where
3    appropriate as “Hyundai” or “Plaintiffs”) assert the following claims against
4    Defendant PENTIUS USA, INC. dba Pentius Automotive Parts, a California
5    corporation (“Pentius” or “Defendant”):
6                                  NATURE OF ACTION
7          1.    This is an action for damages and injunctive relief for (1) trademark
8    infringement under Section 32 of the Lanham Act, 15 U.S.C. §§ 1114; (2) false
9    designation of origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C.
10   §1125(a); (3) false descriptions in violation of Lanham Act Section 43(a)(1)(B) (15
11   U.S.C. § 1125(a)(1)(B); (4) trademark dilution in violation of Section 43(c) of the
12   Lanham Act, 15 U.S.C. § 1125(c); and (5) related claims arising under common law
13   and California law.
14         2.    HMC is a world-renowned company that manufactures, sells, and
15   distributes to the United States Hyundai-branded automobiles and genuine Hyundai-
16   branded parts through Hyundai’s Authorized Chain of Distribution (as defined in
17   Paragraph 26, below) in and to the United States.
18         3.    HMA is the exclusive distributor of those Hyundai-branded automobiles
19   and genuine Hyundai-branded parts in the United States.        The only “genuine”
20   Hyundai-branded parts are those that are manufactured by Hyundai-authorized
21   manufacturers or suppliers, which are then imported into and distributed throughout
22   the United States by HMA through Hyundai’s Authorized Chain of Distribution to
23   authorized Hyundai dealers. Such genuine Hyundai-branded parts are referred to in
24   warranty documents and herein as “Hyundai Genuine Parts.”
25         4.    Hyundai Genuine Parts are made to precise specifications and, with
26   respect to certain such Hyundai Genuine Parts (such as brakes, bumpers, and other
27   body parts), must meet Federal Motor Vehicle Safety Standards (“FMVSS”) to be
28   sold and used in the United States. That is not true for those Hyundai-branded parts
                                              2
                                          COMPLAINT
 Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 3 of 32 Page ID #:3


1    meant for sale and use in other foreign countries, markets, regions, or geographic
2    areas outside of the United States and whose sale and use is specifically restricted by
3    contract to countries, markets, regions, or geographic areas outside of the United
4    States and are not intended to be imported into or sold in the United States. Hyundai-
5    branded parts that are not sourced through Hyundai’s Authorized Chain of
6    Distribution for the United States may contain numerous material differences as
7    compared to Hyundai Genuine Parts, including, but not limited to, differences in
8    language, individual packaging, labeling, shipping boxes or containers, production
9    methods, weight, performance characteristics, manufacturing processes, and, for
10   certain parts, differences in the applicable safety standards, and are not subject to
11   Hyundai’s quality control, support, or inspection in the United States. Other such
12   parts may also be “seconds,” defective parts, rejected parts, or even counterfeit parts.
13   These parts have been sourced from distribution sources in foreign countries,
14   markets, regions, or geographic areas outside of the United States.
15         5.     Furthermore, Hyundai-branded parts that are not sourced through
16   Hyundai’s Authorized Chain of Distribution for the United States are materially
17   different in warranty coverage and/or protection. Hyundai-branded parts that are not
18   Hyundai Genuine Parts, and have not been sourced through Hyundai’s Authorized
19   Chain of Distribution for the United States are not approved by HMA or covered
20   under Hyundai’s warranties, as described herein.
21         6.     As a result of these material differences, the importation, sourcing,
22   acquisition, advertisement, distribution, offering for sale and/or sale of these illegal
23   gray-market parts in the United States constitute the sale of illegal gray-market goods
24   in the United States. Such parts are referred to herein as “Illegal Gray Market
25   Hyundai Parts.”
26         7.     Defendant is importing, sourcing, promoting, offering for sale,
27   advertising (by using the internet, electronic mail, and other media to advertise),
28   distributing and/or selling Illegal Gray Market Hyundai Parts. These Illegal Gray
                                               3
                                           COMPLAINT
 Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 4 of 32 Page ID #:4


1    Market Hyundai Parts are intended for sale and use only in foreign countries,
2    markets, regions, or geographic areas outside of the United States, and may include
3    seconds, defective or rejected parts, or even counterfeits.      Whichever category
4    particular parts imported by Pentius fall into, none of them are intended for sale or
5    use in the United States. Hyundai, by its agreements with its manufacturers or
6    distributors in those other foreign countries, markets, regions, or geographic areas
7    outside of the United States, specifically restricts the sales of these parts to those
8    specific foreign markets, areas, or regions outside of the United States. Furthermore,
9    Hyundai does not approve the sale of such parts to anyone for importation into, or
10   sale in, the United States.
11         8.     Defendant is further falsely representing and advertising to its customers
12   in the United States that Defendant is importing, promoting, offering for sale,
13   advertising, distributing and/or selling “Genuine” Hyundai Parts or that such parts are
14   “OEM.” Defendant explicitly or by implication further falsely represents and
15   advertises that such parts contain no differences from Hyundai Genuine Parts. By
16   referring to its parts as “Genuine” or “OEM,” Defendant implies, misleads, or gives
17   the impression that its parts are covered by Hyundai’s warranties, when, in fact, these
18   parts are not Hyundai Genuine Parts, and/or are not covered by the Hyundai
19   warranty.   In fact, one of Defendant’s own former salespeople has admitted in
20   another litigation that he understood that Hyundai’s warranty would not apply to the
21   Illegal Gray Market Hyundai Parts being sold by Defendant, yet Pentius has failed to
22   convey these facts to its customers.
23         9.     Defendant further does not notify the persons or entities to whom they
24   market, offer for sale, or sell such parts that these parts are not Hyundai Genuine
25   Parts, were not sourced through Hyundai’s Authorized Chain of Distribution for the
26   United States, are restricted solely for sale and use in foreign countries, markets,
27   regions, or geographic areas outside of the United States, are not intended to be
28   imported into the United States, and/or are not covered by Hyundai warranties or that
                                                4
                                            COMPLAINT
 Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 5 of 32 Page ID #:5


1    the warranty, if any, offered by Defendant is materially different from the Hyundai
2    warranties.
3          10.     Hyundai is informed and believes and thereon alleges that Defendant
4    does not offer a warranty on the Illegal Gray Market Hyundai Parts it sells that is
5    equivalent to the applicable HMA Warranties (as defined in paragraph 43 below).
6          11.     Moreover, Defendant’s representations, including but not limited to that
7    they are selling “genuine” or “OEM” Hyundai parts causes a likelihood of confusion
8    leading the purchasers of those parts to believe that Defendant is an authorized
9    representative or authorized distributor of Hyundai or of Hyundai Genuine Parts
10   (which it is not), that the parts are Hyundai Genuine Parts (which they are not),
11   and/or that the HMA Warranties apply to these parts (which they do not).
12   Defendant’s representations that these parts are “genuine” also make the purchasers
13   of those parts unaware of the material differences between Defendant’s parts and
14   Hyundai Genuine Parts and between the Hyundai warranty and whatever warranty
15   Defendant offers, if it offers any warranty at all.
16                                       THE PARTIES
17         12.     HMC is a Korean company, located in Seoul, Republic of Korea. HMC
18   manufactures and sells automobiles and automobile parts under the Hyundai brand.
19   HMC also has parts manufactured for use on its motor vehicles by third parties
20   located in Korea. HMC is the owner of certain trademarks associated with the
21   Hyundai line of automobiles and automobile parts. HMC has an economic interest in
22   the trademarks, trade names, trade dress, and designations of origin of the mark
23   “Hyundai,” whether used alone or in conjunction with other words or marks.
24         13.     HMA is a corporation duly organized and existing under the laws of the
25   State of California, with its principal place of business located in Fountain Valley,
26   California. HMA has been granted the exclusive license by HMC to distribute and
27   sell Hyundai brand vehicles and Hyundai Genuine Parts in the United States that bear
28   the trademarks, trade names, and/or trade dress of HMC, and HMA has the right to
                                                5
                                            COMPLAINT
 Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 6 of 32 Page ID #:6


1    enforce those rights and/or sub-license those rights to dealers, distributors, and others.
2    HMA only sources these Hyundai Genuine Parts for sale to Hyundai authorized
3    dealers through Hyundai’s Authorized Chain of Distribution for the United States and
4    only such parts sourced through Hyundai’s Authorized Chain of Distribution for the
5    United States are recognized by HMA and the industry as Hyundai Genuine Parts,
6    which are covered by the applicable Hyundai warranties as described below.
7          14.    HMA is also the owner of certain registered trademarks associated with
8    the Hyundai line of automobiles and automobile parts. HMA has an economic
9    interest in the trademarks, trade names, trade dress, and designations of origin of the
10   mark consisting of a stylized “H” design within an ellipse design whether used alone
11   or in conjunction with other words or marks.
12         15.    Hyundai is informed and believes and thereon alleges that Defendant
13   Pentius is a California corporation with its principal place of business located at
14   14849 E. Northam Street, La Mirada, California 90638.             Defendant also has a
15   registered agent for service of process, San Joon Kim, located at this same address,
16   located within this District.
17         16.    Defendant has imported, sourced, acquired, solicited for sale, advertised,
18   promoted, distributed, offered for sale and/or sold the Illegal Gray Market Hyundai
19   Parts that are the subject of this complaint in this State and in this District.
20   Specifically, Defendant purchases Illegal Gray Market Hyundai Parts from Korean
21   trading companies selling Hyundai-branded parts made for the Korean market and
22   intended for sale only within that market. Defendant also directly or indirectly,
23   imports, acquires, sources, distributes, advertises, solicits, offers for sale and/or sells
24   automobile parts, including the Illegal Gray Market Hyundai Parts at issue in this
25   Complaint, through solicitations, including but not limited to through the use of
26   electronic mail, to third parties within this District and throughout the United States.
27                              JURISDICTION AND VENUE
28         17.    Jurisdiction of this action is premised upon 15 U.S.C. § 1121 and 28
                                                6
                                            COMPLAINT
 Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 7 of 32 Page ID #:7


1    U.S.C. §§ 1331, 1338(a), and 1338(b). The Court has supplemental jurisdiction over
2    the state law claims under 28 U.S.C. § 1367(a). The amount in controversy as
3    alleged herein exceeds the jurisdictional limit of this Court.
4          18.      This Court has personal jurisdiction over Defendant because Defendant
5    is incorporated in California and is doing business within, and has a business location
6    in, this State and this District and is importing, promoting, sourcing, advertising,
7    distributing, offering for sale, and/or selling the Illegal Gray-Market Hyundai Parts at
8    issue in this Complaint into this State and this District, and which activities have
9    caused and will continue to cause injury and damage to Hyundai within this State and
10   this District, and further because Defendant continuously and systematically
11   conducts, transacts, and solicits business in this State and within this District.
12         19.      Venue is proper in this Judicial District pursuant to 28 U.S.C. §1391(a)
13   because Defendant resides in this District, as defined in Section 1391(a), and
14   pursuant to Section 1391(b) because a substantial part of the acts, events, and
15   omissions giving rise to Hyundai’s claims occurred in this Judicial District.
16               ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
17         20.      HMC was established in 1967 as a Korean company and has become a
18   worldwide leader in the automotive market. HMC currently designs, manufactures,
19   markets, distributes, and sells a wide range of automobile and related automobile
20   parts in more than 190 countries throughout the world, including the United States,
21   under the trademark “Hyundai” and the distinctive forward leaning “H” within an
22   oval design.
23         21.      HMA is a subsidiary of HMC and, since 1986, HMA has been the
24   exclusive distributor in the United States of Hyundai motor vehicles and Hyundai
25   Genuine Parts and accessories.        Those Hyundai Genuine Parts and accessories
26   include but are not limited to: Service Kit Oil Filters (Part Nos. 26300-35503 and
27   26300-35504), key blanks (Part Nos. 81996-1E000, 81996-1R000, 81996-29000,
28   81996-2B010, 81996-28000, 81996-39000, 81996-3K000, and 81996-3S000), and
                                                7
                                            COMPLAINT
 Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 8 of 32 Page ID #:8


1    thousands of others.
2          22.     HMA imports the Hyundai Genuine Parts through Hyundai’s Authorized
3    Chain of Distribution for the United States exclusively for sale to, distribution to,
4    and/or use by Hyundai authorized dealers pursuant to a Dealer Sales and Service
5    Agreement (the “DSSA”). Pursuant to the terms of the DSSA, if a Dealer sells or
6    installs any part or accessory that is not a “Hyundai Genuine Part or Accessory,” the
7    Dealer must disclose that fact to the customer and advise the customer that the item is
8    not included in the warranties furnished by HMA or HMC.
9         HYUNDAI’S AUTHORIZED CHAIN OF DISTRIBUTION FOR THE
10                 UNITED STATES FOR HYUNDAI GENUINE PARTS
11         23.      Hyundai Mobis (also known as Mobis Korea or Mobis HQ), is a Korean
12   company within the Hyundai family of companies located in Seoul, Republic of
13   Korea.      Pursuant to a contractual arrangement with HMC, Hyundai Mobis is
14   responsible for the sourcing of Hyundai parts from third party manufacturers,
15   primarily located in Korea and for the distribution of those Hyundai parts throughout
16   the world for use on and/or for the repair and servicing of Hyundai vehicles after they
17   have been sold.
18         24.     Hyundai Mobis has distribution centers throughout the world, including
19   the United States. With respect to the United States, Mobis Parts America (“MPA”)
20   is a subsidiary of Hyundai Mobis, which is responsible for the importation of
21   Hyundai Genuine Parts into the United States and for the logistics and distribution of
22   those Hyundai Genuine Parts on behalf of HMA to its dealers.
23         25.     However, Hyundai parts distributed in foreign countries, markets,
24   regions, or geographic areas outside of the United States are specifically not intended
25   for importation into, distribution to, or sale or use in the United States. In fact, HMC
26   and Hyundai Mobis have contractual agreements with their manufacturers, suppliers,
27   and/or distributors in such foreign countries, markets, regions, or geographic areas
28   outside of the United States that expressly restrict the sale of these Hyundai parts to
                                               8
                                           COMPLAINT
 Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 9 of 32 Page ID #:9


1    those foreign countries, markets, regions, or geographic areas covered by the
2    agreement and Hyundai does not approve the sale of those parts to individuals or
3    entities in those foreign countries, markets, regions, or geographic areas for sale to or
4    export into the United States.
5          26.    Thus, the only authorized chain of distribution for Hyundai Genuine
6    Parts for the United States is from Hyundai Mobis to MPA in the United States,
7    which then facilitates the sale and distribution of these Hyundai Genuine Parts,
8    including but not limited to service oil filters, key blanks, and remote keys on behalf
9    of HMA to authorized Hyundai Dealers (“Hyundai’s Authorized Chain of
10   Distribution”).
11                               HYUNDAI’S TRADEMARKS
12         27.    HMC and/or HMA sell motor vehicles, automotive parts, accessories,
13   and related services, including the Hyundai Genuine Parts, under the following
14   family of registered United States trademarks:
15

16
       MARK             REG.          REGISTRATION                     GOODS
                        NO.               DATE
17

18   HYUNDAI           1104727        October 24, 1978     For International Class 12 for:
19                                                         Cars, trucks and buses
20
     HYUNDAI           3991863        July 12, 2011        For International Classes 7 and
21
                                                           12 for:
22
                                                           Water pumps for land vehicles;
23
                                                           cylinder heads used on
24
                                                           engines; pistons for land
25
                                                           vehicles; fans for motors and
26
                                                           engines; vehicle engine parts,
27
                                                           namely, oil coolers; oil filters
28

                                                 9
                                             COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 10 of 32 Page ID #:10


1
      MARK          REG.       REGISTRATION                     GOODS
                    NO.            DATE
2
                                                    for land vehicles; vehicle parts,
3
                                                    namely, radiator supporting
4
                                                    panels; radiator grilles for land
5
                                                    vehicles and
6

7                                                   For: Bearings for land vehicles,
8                                                   namely, axle bearings, engine
9                                                   bearings, wheel bearings;
10                                                  engines and motors mufflers;
11                                                  clutch covers for land vehicles;
12                                                  transmissions for land vehicles;
13                                                  disk brakes for land vehicles;
14                                                  rearview mirrors for
15                                                  automobiles; windscreen
16                                                  wipers for automobiles; rubber
17                                                  belts for land vehicles; fuel
18                                                  tanks for land vehicles; wheels
19                                                  caps for land vehicles;
20                                                  bumpers for automobiles;
21                                                  hoods for automobiles; doors
22                                                  for automobiles; trunk panels
23                                                  for land vehicles; bumpers for
24                                                  land vehicles; door handles for
25                                                  automobiles; aerials for
26                                                  automobiles; horns for
27                                                  automobiles
28

                                          10
                                      COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 11 of 32 Page ID #:11


1
      MARK          REG.       REGISTRATION                     GOODS
                    NO.            DATE
2

3                  1569538     December 5, 1989     For International Class 12 for:
4                                                   Automobiles and structural
5                                                   parts thereof
6
                   4065195     December 6, 2011     For International Class 12 for:
7
                                                    Bearings for land vehicles,
8
                                                    namely, axle bearings, wheel
9
                                                    bearings; mufflers for land
10
                                                    vehicles; transmissions for land
11
                                                    vehicles; rearview mirrors for
12
                                                    automobiles; bumpers for
13
                                                    automobiles; windscreen
14
                                                    wipers for automobiles; seat
15
                                                    covers for automobiles; tire
16
                                                    chains for automobiles;
17
                                                    radiator grills for land vehicles;
18
                                                    body panels for vehicles; air
19
                                                    bags for vehicles; swing doors
20
                                                    for vehicle engines; glasses for
21
                                                    vehicles, namely, glass
22
                                                    windows for vehicles; clutches
23
                                                    for land vehicles; fan motors
24
                                                    for vehicles; air sensors for
25
                                                    vehicles; brake pads for land
26
                                                    vehicles; suspensions for
27
                                                    vehicles, namely, wheel
28

                                          11
                                      COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 12 of 32 Page ID #:12


1
       MARK           REG.        REGISTRATION                       GOODS
                      NO.             DATE
2
                                                         suspensions, suspension struts;
3
                                                         springs for vehicles, namely,
4
                                                         coil springs, leaf springs; speed
5
                                                         sensors for vehicles; sun roofs
6
                                                         for vehicles; fuel gauges for
7
                                                         vehicles; oil seals for vehicles,
8
                                                         namely, transmission seals;
9
                                                         wiper motors for vehicles;
10
                                                         control units for vehicles,
11
                                                         namely, air suspension valves
12
                                                         for controlling suspension
13
                                                         height for vehicles, electronic
14
                                                         stability system to allow better
15
                                                         control and maneuverability of
16
                                                         trucks and trailers, sold as an
17
                                                         integral component of trucks;
18
                                                         pedals for vehicles, namely,
19
                                                         brake pedals, gas pedals
20
           28.   HMC is the owner of U.S. Registration No. 1,104,727; U.S. Registration
21
     No. 3,991,863; and U.S. Registration No. 4,065,195 (the “HMC Marks”). HMA is
22
     the owner of U.S. Registration No. 1,569,538 (the “HMA Mark”). The HMC Marks
23
     and the HMA Mark are collectively referred to as the “Hyundai Marks.” Copies of
24
     the registrations for the Hyundai Marks are attached hereto as EXHIBIT A.
25
           29.   All the above federal registrations are in full force and effect and are in
26
     good standing.
27
           30.   HMA is also a licensee of the HMC Marks, in association or connection
28

                                             12
                                         COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 13 of 32 Page ID #:13


1    with the promotion, distribution, sale, and/or service of Hyundai brand automobiles
2    and Hyundai Genuine Parts in the United States.
3          31.   Independent of the foregoing registrations, HMA and/or HMC own and
4    hold common-law rights in the Hyundai Marks, including nationwide common law
5    trademarks based on sales of Hyundai vehicles and Hyundai Genuine Parts
6    throughout the United States.
7          32.   The Hyundai Marks have all been used in commerce continuously in the
8    United States by HMA and/or HMC prior to Defendant’s usage of the same or similar
9    marks and designations of origin, as described herein.
10         33.   HMA exercises great care in selecting authorized Hyundai Dealers in the
11   United States. In doing so, substantial time, money, and effort is expended by HMA
12   to control the nature and quality of the goods and services which the Hyundai Dealers
13   may employ in using the Hyundai Marks. In the United States, the agreement
14   between Hyundai and its Dealers specifies the circumstances under which only
15   Hyundai Genuine Parts may be used, such as in the performance of work done under
16   warranty for a customer or for recall and campaign services. Additionally, authorized
17   Hyundai Dealers in the United States market and sell Hyundai Genuine Parts to retail
18   customers, consumers, and others as part of customer-pay service work or over the
19   counter.
20         34.   HMA and HMC also expend significant time, money, and effort in
21   ensuring that Hyundai Genuine Parts comply with its stringent internal quality
22   standards and, where applicable, with FMVSS in the United States.
23         35.   For many years, HMA and HMC have incurred substantial expense
24   advertising Hyundai motor vehicles and/or products, including the Hyundai Genuine
25   Parts, and related services and to further promote and develop the Hyundai Marks.
26   This substantial expenditure of time, money, and effort has resulted in a reputation
27   for exceptionally high-quality standards. For two years in a row, Hyundai has ranked
28   in the top three brands in J.D. Power’s Initial Quality Study. In 2019, Hyundai took
                                              13
                                          COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 14 of 32 Page ID #:14


1    two of three titles for North American Car of the Year for the Hyundai Kona (2019
2    Utility Vehicle of the Year) and Genesis G70 (2019 Car of the Year). HMA and
3    HMC have also heavily invested in marketing strategies, packaging, promotional
4    materials, and specific products for the market in the United States, consistent with
5    this reputation and high-quality standards. Hyundai vigorously protects its reputation
6    and goodwill by maintaining the highest standards in its products, appearance, and
7    customer service.
8          36.    Because of these efforts, the Hyundai Marks, and the products and
9    services which use them, have developed substantial good will and have established
10   secondary meaning in the United States.
11         37.    The Hyundai Marks were famous in the United States long before the
12   acts of Defendant set forth herein.
13                 MANUFACTURE OF HYUNDAI GENUINE PARTS
14         38.    Pursuant to contracts with HMC or Hyundai Mobis, a variety of
15   manufacturers or suppliers from around the world—but primarily in Korea—
16   manufacture parts for HMC according to HMC’s specifications. These Hyundai parts
17   are used in Hyundai’s manufacturing plants in Korea, the United States, and
18   elsewhere to manufacture Hyundai vehicles which ultimately will be sold in the
19   United States. These manufacturers also make Hyundai parts which are distributed
20   through Hyundai’s Authorized Chain of Distribution for the United States for use in
21   the servicing, warranty work, and/or repair of Hyundai vehicles in the United States
22   by Hyundai Dealers.
23         39.    These manufacturers also manufacture parts for Hyundai to use on or for
24   the servicing and repair of Hyundai vehicles to be sold in other foreign countries,
25   regions, markets, or geographic areas around the world other than the United States.
26   However, pursuant to agreements between HMC and/or Hyundai Mobis and these
27   manufacturers and/or the distributors in these foreign countries, markets, regions, and
28   geographic areas of the world, such parts can only be sold in those specific foreign
                                               14
                                           COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 15 of 32 Page ID #:15


1    countries, regions, markets, and/or geographic areas in the world. Such parts are not
2    intended to be exported to or sold to any other entity or individual for export to the
3    United States for importation, use, distribution, or sale in the United States, and
4    Hyundai does not approve of such importation, use, distribution or sale.
5          40.    Such parts intended for foreign countries, regions, markets, or
6    geographic areas of the world may be materially different from Hyundai Genuine
7    Parts intended for the U.S. Market, in various respects, including but not limited to
8    the design of and the languages appearing on individual packaging, labeling, and/or
9    shipping containers, performance, testing, reliability, specifications, and with respect
10   to certain parts, compliance with applicable U.S. safety standards and regulations,
11   including without limitation FMVSS.
12         41.    Hyundai parts that are not sourced through Hyundai’s Authorized Chain
13   of Distribution for the United States may also have physical differences due to being
14   “seconds,” rejects, defective, or even counterfeit parts. Hyundai also do not control
15   the storage transportation, or quality control of such parts that are imported into and
16   sold outside Hyundai’s Authorized Chain of Distribution.
17         42.    Because of these material differences, if an Illegal Gray Market Hyundai
18   Part is used during the repair or servicing of Hyundai vehicles or as a replacement
19   part for warranty work or otherwise, compatibility, performance and/or safety issues
20   can arise.
21                           HMA’S WARRANTY PROGRAM
22         43.    HMA offers a robust warranty program that includes inter alia: (1) a
23   New Vehicle Limited Warranty; (2) a Powertrain Limited (Original Owner)
24   Warranty; (3) an Anti-Perforation Warranty; and (4) a Replacement Parts and
25   Accessories Limited Warranty (collectively, the “HMA Warranties”).
26         44.    The HMA New Vehicle Limited Warranty coverage is for 5 years or
27   60,000 miles and attaches to automobile purchases and covers a variety of parts
28   incorporated within different Hyundai automobiles. The HMA Powertrain Limited
                                               15
                                           COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 16 of 32 Page ID #:16


1    (Original Owner) Warranty coverage period is 10 years or 100,000 miles to the
2    original vehicle owner and covers the powertrain component.        The HMA Anti-
3    Perforation Warranty coverage period is 7 years and covers rust holes that may
4    develop in vehicle body sheet metal due to defects. Finally, the HMA Replacement
5    Parts and Accessories Limited Warranty provides for a period of 12 months or 12,000
6    miles coverage for repair or replacement of any Hyundai Genuine Part or Accessory
7    supplied from HMA that is found to be defective in material or workmanship under
8    normal use and maintenance.
9          45.   Moreover, for vehicles within the HMA New Vehicle Limited Warranty
10   coverage period, replacement of certain parts would be covered for 5 years or 60,000
11   miles under that warranty. This, in effect, “extends” the Replacement Parts and
12   Accessories Limited Warranty coverage period through the remainder of the new
13   vehicle warranty, which can be greater than 12 months or 12,000 miles.
14         46.   The HMA Warranties, however, only apply to Hyundai Genuine Parts,
15   which HMA defines in its warranty documents as parts supplied from HMA (through
16   MPA), i.e., through Hyundai’s Authorized Chain of Distribution for the United States
17   and approved by HMA. Thus, the HMA Warranties do not extend to parts sold to its
18   authorized Hyundai Dealers, or other third parties, including but not limited to
19   collision or repair facilities or insurance companies, by any other entity other than
20   HMA through Hyundai’s Authorized Chain of Distribution.
21         47.   HMA’s warranty program—commonly known and referred to as
22   “America’s Best Warranty” or “Hyundai Assurance”—is a critical component in its
23   quality control process and allows HMA to ensure that the value and goodwill of its
24   trademarks are maintained. The warranty program is also essential to the successful
25   marketing of Hyundai products because it provides assurance to the Hyundai
26   customer that his or her purchase will achieve certain performance standards during
27   the warranty period. HMA has long recognized that the HMA warranty program has
28   substantial value and is an important and necessary part of the automotive goods
                                             16
                                         COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 17 of 32 Page ID #:17


1    purchased by its customers. Likewise, HMA’s Warranties are important and valuable
2    to authorized dealers. The value that the warranties add to Hyundai vehicles is the
3    reason HMA assumes the economic cost of the warranty program and promotes and
4    markets the warranty to customers.
5          48.    Parts manufactured for sale and/or intended for use solely in foreign
6    countries, markets, regions, or geographic areas outside of the United States, on the
7    other hand, carry no warranty whatsoever from HMA in the United States; nor does
8    Hyundai approve the use of any such parts in the repair or servicing of Hyundai
9    vehicles. In addition, any damage to or failure of a Hyundai vehicle caused by the
10   installation or failure of an Illegal Gray Market Hyundai Part, is not and would not be
11   covered by any Hyundai warranty, including the HMA Warranties.
12               DEFENDANT’S INFRINGING AND UNLAWFUL ACTS
13         49.    Defendant has admitted under oath that it is using unauthorized chains of
14   supply and distribution from foreign countries, regions, markets, or geographic areas
15   of the world outside of the United States—specifically Hyundai-branded parts
16   manufactured for, destined for, and contractually restricted to the Korean domestic
17   market—to import, source, distribute, advertise, market, offer for sale and/or to sell
18   the Illegal Gray Market Hyundai Parts.
19         50.    Defendant is not an authorized representative of Hyundai, Hyundai
20   Mobis, or MPA. Defendant is not authorized to import, source, advertise, distribute,
21   offer for sale, or sell any Hyundai parts in the United States, nor does Hyundai
22   approve of such importation or sale.
23         51.    Hyundai is informed and believes, and thereon alleges, that commencing
24   long after Hyundai’s first use of the Hyundai Marks, and without Hyundai’s consent
25   or approval, Defendant has and continues to actively and knowingly import,
26   distribute, advertise, promote, offer for sale and/or sell in the United States,
27   replacement automotive parts bearing the Hyundai Marks, which Hyundai did not
28   intend nor approve for sale or use in the United States, but rather were intended for
                                                17
                                            COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 18 of 32 Page ID #:18


1    sale only in foreign countries, regions, markets, or geographic areas elsewhere in the
2    world, which parts contain material physical differences in labeling, individual
3    packaging, shipping containers, performance characteristics, compliance with
4    regulations, and/or material differences in warranty coverage and protection from and
5    as compared to Hyundai Genuine Parts.
6          52.    Defendant has admitted under oath that it represents to its customers that
7    its parts are “Genuine” or OEM, through its actions, advertisements, representations,
8    and otherwise, creates an impression that the Hyundai parts it is offering for sale are
9    Hyundai Genuine Parts (i.e., Original Equipment purchased, distributed, and sold
10   through Hyundai’s Authorized Chain of Distribution in the United States), which
11   creates a likelihood of confusion among Defendant’s customers, including the
12   general public, regarding the source of Defendant’s parts and the applicability of
13   Hyundai’s warranties to those parts, as well as the other material differences between
14   Hyundai Genuine Parts and the Illegal Gray Market Hyundai Parts Pentius is
15   importing, distributing, advertising, promoting, offering for sale, and selling in the
16   United States.
17         53.    Hyundai has never imported, promoted, distributed, approved,
18   authorized, and/or sold Defendant’s Illegal Gray Market Hyundai Parts into the
19   United States, and has never authorized the importation, promotion, distribution,
20   and/or sale of Defendant’s Illegal Gray Market Hyundai Parts for sale and/or use in
21   the United States.
22         54.    Furthermore, the individual parts being sold by Defendant and/or the
23   shipping containers, individual packaging, and labeling for those parts, have one or
24   more material physical difference as compared to the Hyundai Genuine Parts and the
25   packaging and shipping containers for Hyundai Genuine Parts which are imported by
26   Hyundai into the United States through Hyundai’s Authorized Chain of Distribution
27   for the United States and which are meant for sale and use in the United States.
28   Thus, Hyundai cannot guarantee the chain of control, transport, storage, quality,
                                              18
                                          COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 19 of 32 Page ID #:19


1    origin, testing, and/or safety of the parts that Defendant offers for sale nor do
2    Hyundai’s warranties, including the HMA Warranties, cover these parts.
3          55.     Hyundai is informed and believes and thereon alleges that Defendant
4    does not offer any warranty on the parts that it offers for sale or sells, and if it does,
5    such warranty is inferior to, and therefore materially different from, the HMA
6    Warranties.
7          56.     Defendant has sold its Illegal Gray Market Hyundai Parts for several
8    years to various customers in the United States from its offices in La Mirada,
9    California, which is in this District. For example, from this District Defendant sold
10   various Illegal Gray Market Hyundai Parts to Alliance Automotive (“Alliance”) in
11   Minnesota, totaling over 90,000 parts over several years, and to Trans World
12   Services, Inc. in Texas.
13         57.     The parts that Defendant sold, of which Hyundai is aware, were Service
14   Kit Oil Filters (Part Nos. 26300-35503 and 26300-35504) and key blanks (Part Nos.
15   81996-1E000, 81996-1R000, 81996-29000, 81996-2B010, 81996-28000, 81996-
16   39000, 81996-3K000, and 81996-3S000).
17         58.     Hyundai has inspected certain Illegal Gray Market Hyundai Parts that
18   Defendant sold and the shipping and individual packaging of those parts and
19   compared them to Hyundai Genuine Parts and the shipping and individual packing
20   for Hyundai Genuine Parts. The results of these inspections confirmed that the
21   Illegal Gray Market Hyundai Parts that Defendant sold were intended for sale and use
22   in foreign countries, markets, regions, and geographic areas around the world,
23   specifically the Korean domestic market, not the United States.           Defendant has
24   admitted under oath these goods are gray market goods not intended for the U.S.
25   market.
26         59.     Based on its inspection of the Illegal Gray Market Hyundai Parts that
27   Defendant sold, several material differences were observed by Hyundai, including
28   but not limited to the following: marking and labeling differences on the shipping
                                               19
                                           COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 20 of 32 Page ID #:20


1    containers for the oil filters, including the use of different color ink, different fonts,
2    different graphics, different arrows, the use of Korean characters and different sealing
3    tape on shipping containers, and the presence of Korean quality control stickers;
4    marking and labeling differences on the individual oil filter boxes including but not
5    limited to differences in the wrapping material of the boxes, differences in the
6    orientation of the Hyundai logo, the presence of Korean characters, different
7    graphics, and different glue patterns; differences in the individual oil filters including
8    different fonts and colors for text, differences in lot numbers, the presence of Korean
9    quality control stickers, and differences in the text and hole sizes in the internal
10   components; and differences in the packaging for key blanks including but not
11   limited to different fonts and ink colors for text, different bar codes, the use of
12   Korean characters, and the presence of Korean quality control stickers.
13         60.    Hyundai is informed and believes and thereon alleges that Defendant is
14   importing, promoting, advertising, distributing, offering for sale, and selling Illegal
15   Gray Market Hyundai Parts, and even potentially counterfeit parts, to various third
16   parties, representing that such parts are “Genuine” Hyundai or Hyundai MOBIS
17   parts, when they are not. Defendant is importing these Illegal Gray Market Hyundai
18   Parts through unauthorized sources of supply and distribution from foreign countries,
19   markets, regions or geographic areas of the world outside of the United States and
20   Defendant is not authorized or approved by Hyundai to import, use, or sell these parts
21   in the United States.
22         61.    Defendant is promoting, distributing, and selling these Illegal Gray
23   Market Hyundai Parts to various third parties knowing that these third parties will use
24   and install the Illegal Gray Market Hyundai Parts even though those parts are not
25   Hyundai Genuine Parts.
26         62.    By selling the Illegal Gray Market Hyundai Parts in the United States,
27   without Hyundai’s consent or approval, Defendant has deprived Hyundai of its ability
28   to control the quality of its products and has misrepresented to consumers the origin
                                               20
                                           COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 21 of 32 Page ID #:21


1    and quality of the Illegal Gray Market Hyundai Parts.
2          63.    Defendant has knowingly used in commerce a reproduction, copy, or
3    colorable imitation of the Hyundai Marks in connection with the importation,
4    distribution, advertising, offering for sale, and/or sales of the Illegal Gray Market
5    Hyundai Parts, which use is likely to cause confusion, mistake, and/or to deceive
6    Pentius’s customers, as well consumers further down the stream of commerce,
7    including end consumers.
8          64.    Defendant has, among other things, knowingly reproduced, copied, or
9    colorably imitated Hyundai’s rights in the common-law and registered Hyundai
10   Marks and has knowingly applied such reproduction, copy, or colorable imitation to
11   labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to
12   be used in commerce upon or in connection with the sale, offering for sale,
13   distribution, or advertising of goods or services on or in connection with all of which
14   use is likely to cause confusion, or to cause mistake, or to deceive. The Illegal Gray
15   Market Hyundai Parts sold by Defendant differ materially from the Hyundai Genuine
16   Parts as described herein, physically, in shipping containers and individual packaging
17   and in warranty coverage or lack thereof, and do not originate with, are not sponsored
18   by, and are not approved by Hyundai, and are not distributed by Hyundai through
19   Hyundai’s Authorized Chain of Distribution for the United States.
20         65.    Defendant is intentionally and willfully importing, purchasing,
21   promoting, distributing, advertising, offering for sale, and/or selling in the United
22   States, without Hyundai’s authorization, approval and/or consent, the Illegal Gray
23   Market Hyundai Parts to unfairly and fraudulently compete with Hyundai, and to
24   benefit from the valuable and favorable reputation and goodwill of the Hyundai
25   Marks, the Hyundai products, including but not limited to the Hyundai Genuine Parts
26   and the Hyundai brand.
27         66.    As alleged herein, Defendant has used and continues to use the Hyundai
28   Marks in such a fashion as to intentionally create a false impression among the
                                              21
                                          COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 22 of 32 Page ID #:22


1    consuming public that its goods originate from Hyundai or are sponsored by,
2    approved by, managed by, and/or affiliated with Hyundai, and to misrepresent the
3    origin, authenticity and quality of goods it has sold, namely claiming, suggesting,
4    implying, or otherwise representing its Illegal Gray Market Hyundai Parts are
5    Hyundai Genuine Parts, when they are not, and Defendant continues to engage in
6    these false and deceptive practices.
7          67.    Defendant’s acts were and are likely to cause confusion and mistake
8    among the public, customers, prospective customers insurance companies, suppliers,
9    and others and to deceive them as to, among other things, (i) the affiliation,
10   connection, and association of Defendant with Hyundai, (ii) the origin, sponsorship,
11   or approval of Defendant’s goods, services, or commercial activities by Hyundai, and
12   (iii) the nature, characteristics, and quality of Defendant’s goods, services, or
13   commercial activities; all of which was and is for the purpose of enhancing the
14   commercial value of, or selling or soliciting sales of, Defendant’s products, goods, or
15   services.
16         68.    By reason of the foregoing, Hyundai has suffered and will continue to
17   suffer damage to its intellectual property rights, business, reputation, and goodwill
18   and dilution of the distinctive quality of the Hyundai Marks, and lost income and
19   profits, past and present, that Hyundai would have earned but for Defendant’s acts.
20         69.    The acts of Defendant alleged herein are knowing, intentional, willful,
21   and extraordinary.
22         70.    Hyundai’s remedy at law is inadequate to compensate Hyundai fully for
23   the injuries it is suffering. Defendant is continuing the foregoing activities and,
24   unless enjoined, will continue to do so, furthering Hyundai’s irreparable damage and
25   harm. It would be extremely difficult or impossible to estimate the amount of
26   compensation which would afford Hyundai complete monetary relief for such
27   continuing acts and a multiplicity of judicial proceedings would be required in the
28   absence of appropriate injunctive relief.
                                                22
                                            COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 23 of 32 Page ID #:23


1                                FIRST CLAIM FOR RELIEF
2                            TRADEMARK INFRINGEMENT
3                                     (15 U.S.C. § 1114)
4          71.   Hyundai hereby re-alleges the allegations set forth in Paragraphs 1
5    through 70 above.
6          72.   Defendant’s importation, promotion, advertisement, distribution, use,
7    and/or threatened continued use in commerce, offering for sale, and/or sale of the
8    Illegal Gray Market Hyundai Parts, which bear trademarks that are identical or nearly
9    identical to the federally registered Hyundai Marks, constitute a wrongful use of an
10   unauthorized reproduction, copy, or colorable imitation of one or more of the
11   registered Hyundai Marks.
12         73.   Defendant’s importation, promotion, advertisement, distribution, use,
13   and/or threatened continued use in commerce, offering for sale, and/or sale of the
14   Illegal Gray Market Hyundai Parts have caused and/or are likely to continue to cause
15   confusion, or to cause mistake, or to deceive, including but not limited to whether
16   Hyundai guarantees and/or warrants the quality of the Illegal Gray Market Hyundai
17   Parts, together constituting infringement of the Hyundai Marks.
18         74.   Defendant’s acts as alleged herein have been willful and such willful
19   acts are intended to reap the benefit of Hyundai’s reputation and goodwill that it has
20   created in its Hyundai Marks, and constitute infringement of the federally registered
21   trademarks, which HMA and/or HMC own and/or exclusively license, in violation of
22   section 32 of the Lanham Act (15 U.S.C. § 1114).
23         75.   As a direct and proximate result of Defendant’s illegal conduct and
24   activities, as alleged herein, Hyundai has suffered and will continue to suffer
25   damages, including but not limited to lost profits from lost sales, disgorgement of
26   Defendant’s profits and damages to Hyundai, injury to its business reputation and
27   goodwill in an amount presently unknown and to be ascertained at the time of trial,.
28         76.   As a direct and proximate result of Defendant’s illegal conduct and
                                              23
                                          COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 24 of 32 Page ID #:24


1    activities as alleged herein, Hyundai has suffered immediate and irreparable injury to
2    Hyundai, including its business, reputation, and goodwill, and such conduct will
3    continue to damage Hyundai and deceive the public unless enjoined by this Court.
4    Hyundai has no adequate remedy at law for the continuing injury and harm.
5          77.    Defendant’s infringement of the Hyundai Marks is deliberate, willful,
6    fraudulent, and without any extenuating circumstances, and constitutes a knowing use
7    of the Hyundai Marks and an exceptional case within the meaning of the Lanham Act
8    section 35 (15 U.S.C. §1117). Hyundai is therefore entitled to recover three times the
9    amount of its actual damages, disgorgement of Defendant’s profits, and the attorneys’
10   fees and costs incurred in this action.
11         WHEREFORE, Hyundai seeks judgment as set forth herein.
12                             SECOND CLAIM FOR RELIEF
13                          FALSE DESIGNATION OF ORIGIN
14                                 (15 U.S.C. § 1125(a)(1)(A))
15         78.    Hyundai hereby re-alleges the allegations set forth in Paragraphs 1
16   through 77, above.
17         79.    Defendant’s use and threatened continued use in connection with
18   importing, selling, offering for sale, advertising, marketing, promoting, and
19   packaging the Illegal Gray Market Hyundai Parts bearing the Hyundai Marks and/or
20   marks which are identical or nearly identical to the Hyundai Marks and trade names,
21   trade dress, wrappers, packaging and words, terms, names, symbols, and/or devices
22   that suggest that Defendant’s goods originated with, were manufactured by, or are
23   sponsored by Hyundai constitute a false designation of origin and a false description
24   and representation of Defendant’s business and products. Defendant’s acts and each
25   of them are likely to cause confusion, or to cause mistake, or to deceive as to the
26   affiliation, connection, or association of Defendant with Hyundai, or as to the origin,
27   sponsorship, or approval of Defendant’s goods, services, or commercial activities by
28   Hyundai.
                                                   24
                                               COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 25 of 32 Page ID #:25


1          80.    The aforesaid wrongful acts of Defendant constitute the use of a false
2    designation of origin and false description of representation, in violation of section
3    43(a) of the Lanham Act (15 U.S.C. § 1125(a)(1)(A)).
4          81.    As a direct and proximate result of Defendant’s illegal activities,
5    Hyundai has suffered and will continue to suffer damages, including but not limited
6    to lost profits from lost sales, disgorgement of Defendant’s profits, and damages for
7    injury to Hyundai’s business, reputation, and goodwill, in an amount presently
8    unknown and to be ascertained at the time of trial.
9          82.    Defendant’s conduct has caused and will continue to cause immediate
10   and irreparable injury to Hyundai, including its business, reputation, and goodwill,
11   and will continue to damage and harm Hyundai and deceive the public unless
12   enjoined by this Court. Hyundai has no adequate remedy at law for the continuing
13   injury and harm.
14         83.    Defendant’s use of the Hyundai Marks is deliberate, willful, fraudulent,
15   and without any extenuating circumstances, and constitutes a knowing and unlawful
16   use of the Hyundai Marks and an exceptional case within the meaning of the Lanham
17   Act section 35 (15 U.S.C. § 1117).       Hyundai is therefore entitled to additional
18   remedies, including but not limited to three times the amount of its actual damages,
19   disgorgement of Defendant’s profits, and the attorneys’ fees and costs incurred in this
20   action.
21         WHEREFORE, Hyundai seeks judgment as set forth herein.
22                             THIRD CLAIM FOR RELIEF
23                                 FALSE ADVERTISING
24                                (15 U.S.C. § 1125(a)(1)(B))
25         84.    Hyundai hereby re-alleges the allegations set forth in Paragraphs 1
26   through 83 above.
27         85.    Defendant’s use and threatened continued use in connection with
28   importing, selling, offering for sale, commercial advertising, marketing, promoting,
                                              25
                                          COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 26 of 32 Page ID #:26


1    and packaging the Illegal Gray Market Hyundai Parts bearing the Hyundai Marks
2    and/or marks which are identical or nearly identical to the Hyundai Marks and trade
3    names, trade dress, wrappers, packaging and words, terms, names, symbols, and/or
4    devices that suggest that Defendant’s goods originated with, were manufactured by or
5    are sponsored by Hyundai constitutes a false designation of origin and a false
6    description and representation of Defendant’s business and products.         Each of
7    Defendant’s acts misrepresents, in commercial advertising or promotion, the nature,
8    characteristics, qualities, or geographic origin of Defendant’s goods.
9          86.    The aforesaid wrongful acts by Defendant constitute the use of a false
10   description of fact, or false or misleading representation of fact, in violation of
11   section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)(1)(B)).
12         87.    As a direct and proximate result of Defendant’s illegal activities,
13   Hyundai has suffered and will continue to suffer damages, including but not limited
14   to lost profits from lost sales, disgorgement of Defendant’s profits, and damage to
15   Hyundai’s business, reputation and goodwill, in an amount presently unknown and to
16   be ascertained at the time of trial.
17         88.    Defendant’s conduct has caused and will continue to cause immediate
18   and irreparable injury to Hyundai and will continue to damage Hyundai and deceive
19   the public unless enjoined by this Court. Hyundai has no adequate remedy at law for
20   the continuing injury and harm.
21         89.    Defendant’s use of the Hyundai Marks, and Defendant’s false and
22   misleading descriptions of fact, are deliberate, willful, fraudulent, and without any
23   extenuating circumstances, and constitutes a knowing use of the Hyundai Marks and
24   an exceptional case within the meaning of the Lanham Act Section 35 (15 U.S.C. §
25   1117). Hyundai is therefore entitled to recover additional remedies, including but not
26   limited to three times the amount of its actual damages, disgorgement of Defendant’s
27   profits, and the attorneys’ fees and costs incurred in this action.
28         WHEREFORE, Hyundai seeks judgment as set forth herein.
                                                26
                                            COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 27 of 32 Page ID #:27


1                              FOURTH CLAIM FOR RELIEF
2                                  TRADEMARK DILUTION
3                                      (15 U.S.C. § 1125(c))
4             90.   Hyundai hereby re-alleges the allegations set forth in Paragraphs 1
5    through 89 above.
6             91.   The Hyundai Marks have been and continue to be “famous” as defined
7    by 15 U.S.C. § 1125(c)(1) due to their continued and extensive use in advertising and
8    marketing.      The Hyundai Marks were famous well before Defendant began
9    importing, distributing, offering for sale, or selling the Illegal Gray Market Hyundai
10   Parts.
11            92.   Defendant’s use and threatened continued use of marks which are
12   identical or nearly identical to the Hyundai Marks, through the unauthorized
13   importation, promotion, distribution, and/or sale of the Illegal Gray Market Hyundai
14   Parts that are not procured through Hyundai’s Authorized Chain of Distribution, is
15   likely to dilute, through tarnishment and/or blurring, and injure the value of the
16   Hyundai Marks as indicators of high quality goods that consumers expect from
17   Hyundai, and is done in willful violation of section 43(c) of the Lanham Act (15
18   U.S.C. § 1125(c)).
19            93.   As a direct and proximate result of Defendant’s illegal activities,
20   Hyundai has suffered and will continue to suffer damages, including but not limited
21   to lost profits from lost sales, disgorgement of Defendant’s profits, and damage to
22   Hyundai’s business, reputation and goodwill in an amount presently unknown and to
23   be ascertained at the time of trial
24            94.   Defendant’s conduct has caused and will continue to cause immediate
25   and irreparable injury to Hyundai, including injury to its business, reputation, and
26   goodwill, and will continue to damage and harm Hyundai and deceive the public
27   unless enjoined by this Court. Hyundai has no adequate remedy at law for this
28   continuing injury and harm.
                                               27
                                           COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 28 of 32 Page ID #:28


1          95.    Defendant’s dilution of the Hyundai Marks is deliberate, willful,
2    fraudulent, and without any extenuating circumstances, and constitutes a knowing use
3    of the Hyundai Marks and an exceptional case within the meaning of section 35 of
4    the Lanham Act (15 U.S.C. § 1117).         Hyundai is therefore entitled to recover
5    additional remedies, including three times the amount of its actual damages,
6    disgorgement of Defendant’s profits, and the attorneys’ fees and costs incurred in this
7    action.
8          WHEREFORE, Hyundai seeks judgment as set forth herein.
9                              FIFTH CLAIM FOR RELIEF
10                       COMMON LAW UNFAIR COMPETITION
11         96.    Hyundai hereby re-alleges the allegations set forth in Paragraphs 1
12   through 95 above.
13         97.    Hyundai is informed and believes and thereon alleges that Defendant has
14   engaged in and continues to engage in unfair competition by using the Hyundai
15   Marks with the intention of interfering with and trading on the business reputation
16   and goodwill engendered by Hyundai through hard work and diligent effort, “passing
17   off” its goods as those of another, namely Hyundai.
18         98.    Defendant’s acts have caused Hyundai competitive injury, as described
19   herein, and specifically have caused Hyundai to incur damages in an amount to be
20   proven at trial consisting of, among other harm, diminution in the value of and
21   goodwill associated with the Hyundai Marks.
22         99.    Defendant’s acts as alleged above, and specifically, without limitation,
23   use of the Hyundai Marks, if not enjoined, will continue. Hyundai has no adequate
24   remedy at law the continuing injury and harm.
25         WHEREFORE, Hyundai seeks judgment as set forth herein.
26   ///
27   ///
28   ///
                                              28
                                          COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 29 of 32 Page ID #:29


1                               SIXTH CLAIM FOR RELIEF
2                                 UNFAIR COMPETITION
3                           (CAL. BUS. & PROF. CODE § 17200)
4          100. Hyundai hereby re-alleges the allegations set forth in Paragraphs 1
5    through 99 above.
6          101. Defendant’s activities, including unlawfully importing, purchasing,
7    promoting, distributing, offering for sale, and/or selling in the United States, without
8    Hyundai’s authorization and/or consent, Illegal Gray Market Hyundai Parts,
9    constitutes a violation of sections 1114 and 1125 of the Lanham Act, as alleged
10   above.
11         102. In addition, Defendant’s unauthorized use of the marks which
12   incorporate and are confusingly similar to the Hyundai Marks has caused and/or is
13   likely to cause confusion among consumers, and/or has diluted and/or will continue
14   to dilute the Hyundai Marks.
15         103. Defendant’s activities are calculated to deceive the public and thus
16   constitute an unfair and deceptive business practice.
17         104. As a direct and proximate result of Defendant’s unlawful, unfair, and
18   fraudulent business practices, Defendant collected revenues and/or realized profits to
19   which it was and is not entitled.
20         105. Hyundai seeks restitution and disgorgement of the revenues collected
21   and/or profits realized by Defendant as a result of Defendant’s illegal, unfair, and/or
22   deceptive business and advertising practices.
23         106. Pursuant to California Business and Professions Code sections 17203
24   and 17535, Hyundai further seeks an order of this Court enjoining Defendant from
25   continuing its wrongful business practices. Unless restrained by this Court, Defendant
26   will continue to engage in illegal, unfair, false and misleading business practices, as
27   alleged above, in violation of sections 17200 and 17500 of the California Business
28   and Professions Code. Hyundai and the public will be irreparably harmed if an order
                                               29
                                           COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 30 of 32 Page ID #:30


1    of the Court enjoining such practices is not granted. Hyundai is therefore entitled to
2    preliminary and permanent injunctions.
3          107. Hyundai has no adequate remedy at law for the injury alleged in this
4    cause of action, and the injury is, in part, intangible in nature and not capable of
5    being fully measured or valued entirely in terms of monetary damages.
6          108. In addition to injunctive relief, disgorgement, and restitution, Hyundai is
7    also entitled to all other remedies provided under Business and Professions Code
8    section 17203.
9          WHEREFORE, Hyundai seeks judgment as alleged herein.
10                                PRAYER FOR RELIEF
11         1.    That this Court temporarily, preliminarily, and permanently enjoin and
12   restrain Defendant, its officers, directors, members, managing members, servants,
13   employees, attorneys, agents, representatives, and distributors, and all other persons
14   acting in concert or participation with Defendant from:
15         a.    misrepresenting in any way the source of origin or the nature or quality
16               of Defendant’s Illegal Gray Market Hyundai Parts;
17         b.    making, manufacturing, importing, using, distributing, shipping,
18               licensing, offering for sale, selling, developing, displaying, delivering,
19               advertising, and/or otherwise marketing, using, selling or disposing of
20               Defendant’s Illegal Gray Market Hyundai Parts;
21         c.    Cooperating with any third party in the importation, sourcing,
22               distribution, manufacturing, shipping, using, distributing, shipping,
23               licensing, offering for sale, selling, developing, displaying, delivering,
24               advertising, and/or otherwise marketing, using, selling, or disposing of
25               any Illegal Gray Market Hyundai Parts;
26         d.    disposing of, destroying, moving, relocating, or transferring any and all
27               of Defendant’s Illegal Gray Market Hyundai Parts, as well as packaging
28               and other items including advertising, promotion, drawings, transfers,
                                              30
                                          COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 31 of 32 Page ID #:31


1                 brochures, catalogs, stationery, business forms, business cards, labels,
2                 stickers, etc. relating to Defendant’s Illegal Gray Market Hyundai Parts;
3          e.     disposing of, destroying, moving, relocating, or transferring any means
4                 for making labels, stickers, packages, discs or other items relating to
5                 Defendant’s Illegal Gray Market Hyundai Parts, or any packaging, discs,
6                 labels, stickers, stationery, business forms, and business cards relating to
7                 Defendant’s Illegal Gray Market Parts or markings, including art work,
8                 screen-printing plates, dies, matrices, decals, and any other equipment;
9                 and
10         f.     disposing of, destroying, moving, relocating, or transferring any
11                documents pertaining to the importation, sale, receipt, promotion,
12                advertising, distribution, and/or shipment of Defendant’s Illegal Gray
13                Market Hyundai Parts.
14         2.     That this Court order Defendant or any of its officers, directors,
15   members, managing members, shareholder, agents or affiliates to recall any and all
16   products and materials bearing, copying, reproducing, counterfeiting, or simulating
17   the Hyundai Marks or a colorable imitation thereof, the correspondence or other
18   means of communication of which must first be approved by Hyundai prior to being
19   sent out;
20         3.     That this Court order Defendant to file with this Court and serve upon
21   Hyundai within 30-days of being served with this Court’s injunction issued in this
22   action, a written affidavit signed by Defendant under oath, setting forth in detail the
23   way Defendant complied with the injunction;
24         4.     That this Court preliminarily and permanently enjoin Defendant from
25   further conduct which infringes the Hyundai Marks;
26         5.     That this Court award Hyundai compensatory damages, including but
27   not limited to Hyundai’s actual damages, and/or Defendant’s profits, pursuant to 15
28   U.S.C. §1117(a) and/or as otherwise provided by law;
                                               31
                                           COMPLAINT
Case 8:19-cv-01711-JLS-KES Document 1 Filed 09/06/19 Page 32 of 32 Page ID #:32


1          6.     That this Court award Hyundai enhanced and/or treble damages pursuant
2    to 15 U.S.C. § 1117(a), and/or as otherwise provided by law;
3          7.     That this Court award Hyundai its attorneys’ fees, pursuant to 15 U.S.C.
4    § 1117(a);
5          8.     That this Court award Hyundai restitution as provided by law;
6          9.     That this Court order Defendant to account to Hyundai for all profits
7    from its infringement of Hyundai Marks;
8          10.    That this Court award Hyundai its costs, disbursements, and attorneys’
9    fees incurred in bringing this action;
10         11.    That this Court award Hyundai prejudgment interest as provided by law;
11   and
12         12.    That this Court award Hyundai such other and further relief as it may
13   deem just and proper.
14
     Dated: September 6, 2019                  PILLSBURY WINTHROP SHAW
15                                             PITTMAN LLP
16                                       By: /s/ Kenneth E. Keller
                                           Kenneth E. Keller
17
                                           Attorneys for Plaintiffs
18                                         HYUNDAI MOTOR AMERICA, INC. AND
                                           HYUNDAI MOTOR COMPANY
19

20                              DEMAND FOR JURY TRIAL
21         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs
22   hereby demand trial by jury in this action on any issue triable of right by a jury.
23
     Dated: September 6, 2019                  PILLSBURY WINTHROP SHAW
24                                             PITTMAN LLP
25                                       By: /s/ Kenneth E. Keller
                                           Kenneth E. Keller
26
                                           Attorneys for Plaintiffs
27                                         HYUNDAI MOTOR AMERICA, INC. AND
                                           HYUNDAI MOTOR COMPANY
28

                                                  32
                                              COMPLAINT
